Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections

2.	Claim 13 is objected to because of the following informalities:  
Claim limitation, SiNxOy, should be written in a full compound name(for example, Silicon Nitrite Oxide). One of ordinary skill in the art would not know the name of the compound.

Appropriate correction is required.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 9, 14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al.(US 2016/0043336 A1)(herein after KIM).

Regarding claim 1, KIM teaches a method of forming a touch control module(method of manufacturing a flexible display device, figs.4A-6), comprising:

providing a rigid base substrate(second support substrate 20, fig.4B, Para 48-50);

forming a base layer(flexible substrate 700, figs.4B-6) on the rigid base substrate(second support substrate 20);

forming a touch functional layer(touch screen layer 600, fig.6) at a side(top side) of the base layer(flexible substrate 700) away from the rigid base substrate(touch screen layer 600 is separated from support substrate 20 by the flexible substrate 700);

separating the rigid base substrate(substrate 20) from the base layer(flexible substrate 700), to form a touch functional component comprising the base layer and the touch functional layer(Para-52); and

adhering the touch functional component(touch screen layer 600) to a display functional component(display layer 200, fig.4A) of a display device through an adhesive(adhesive layer 400, fig.5), to form the touch control module(Para 41-57).
claim 2, KIM teaches the method according to claim 1, wherein prior to the forming the base layer on the rigid base substrate, the method further comprises:

forming a detachable layer(second sacrificial layer 21, fig.4B) on the rigid base substrate(support substrate 20);

wherein the forming the base layer on the rigid base substrate (support substrate 20) further comprises:

forming the base layer(flexible substrate 700), at a side(top side) of the detachable layer(second sacrificial layer 21, fig.4B) away from the rigid base substrate(support substrate 20)(Para-49);

wherein the separating the rigid base substrate from the base layer further comprises:

separating the detachable layer from the base layer(fig.4B).

Regarding claim 3, KIM teaches the method according to claim 2, wherein the base layer completely covers a surface of the detachable layer away from the rigid base substrate and lateral surfaces of the detachable layer(figs.1B&4B).

Regarding claim 4, KIM teaches the method according to claim 1, wherein a material of the base layer(flexible substrate 700) comprises polyimide(Para-33), the touch functional layer (touch screen layer 600) comprises a touch electrode pattern (Para-50);

the forming the touch functional layer(touch screen layer 600) at the side of the base layer(flexible substrate 700) away from the rigid base substrate(support substrate 20) further comprises:

forming the touch electrode pattern at the side of the base layer away from the rigid base substrate(Para-50).

Regarding claim 9, KIM teaches the method according to claim 3, wherein an orthographic projection of the detachable layer (second sacrificial layer 21, fig.4B) onto the rigid base substrate(support substrate 20) is within an orthographic projection of the base layer(flexible substrate 700) onto the rigid base substrate(support substrate 20).

Regarding claim 14, KIM teaches a touch control module (flexible display, figs.4A-6), comprising:

a display functional component(display layer 200, Para-28) of a display device(display apparatus);

a touch functional component(touch screen layer 600, fig.6), arranged on the display functional component(display layer 200) and adhered to the display functional component through an (adhesive layer 400, fig.5), wherein the touch functional component(touch screen layer 200) comprises: a base layer (flexible substrate 700, figs.4) and a touch functional layer(Para-50) on the base layer(flexible substrate 700).

Regarding claim 18, KIM teaches the touch control module according to claim 14, wherein the display functional component is a polarizer, a barrier layer or a cover plate (thin film encapsulation layer 300, fig.5, Para-54).

Regarding claim 19, KIM teaches a touch display device comprising a display device and the touch control module adhered to the display device according to claim 14(see rejection above).

5.	Claims 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al.(US 2015/0042908 A1)(herein after Wang).

Regarding claim 14, Wang teaches a touch control module(touch panel and touch  display apparatus, Para-3), comprising:

a display functional component(display panel 12A) of a display device(display apparatus 10A, fig.4, Para-57: The display panel 12A may be a liquid crystal display panel, an electrophoretic display panel, an electro-wetting display panel, an organic light emitting display panel or a combination thereof);

a touch functional component(touch panel 100, fig.4, Para-57), arranged on the display functional component(display panel 12A) and adhered to the display functional component through an adhesive(optical adhesive 14, fig.4, Para-57), wherein the touch functional component(touch panel 100) comprises: a base layer(second electrode substrate 130, fig.4) and a touch functional layer(electrode structure 120, first electrode units 122, second electrode unit 124, figs.1&4, Para-43) on the base layer(electrode substrate 130).

Regarding claim 18, Wang teaches the touch control module according to claim 14, wherein the display functional component is a polarizer, a barrier layer or a cover plate(230 or 250, fig.11, Para-71, 81).

Regarding claim 19, Wang teaches a touch display device comprising a display device and the touch control module adhered to the display device according to claim 14(see rejection above).

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2016/0043336 A1) in view of Chen et al.(US 2015/0293646 A1)(herein after Chen).

Regarding claim 5, KIM is not found to teach expressly the method according to claim 2, wherein the touch electrode pattern is formed of a transparent metal oxide(KIM only discloses pixel electrodes made of transparent material in Para-90 but not the touch electrode); subsequent to the forming the base layer on the rigid base substrate, the method further comprises: forming an anti-imaging layer at the side of the base layer away from the rigid base substrate.

However, Chen teaches a touch sensing structure, wherein the touch electrode pattern is formed of a transparent metal oxide(Para 22-24); 

subsequent to the forming the base layer(plastic substrate 110) on the rigid base substrate(rigid substrate 50, fig.1A), the method further comprises:
 
forming an anti-imaging layer(192, or 194, figs.2/3) at the side of the base layer(top side of the plastic substrate 110) away from the rigid base substrate(rigid substrate 50). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM with the teaching of Chen to include the feature in order to provide an easy and stable process for fabricating the structure on a rigid substrate is stable and easy. 

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2016/0043336 A1) in view of Chuang et al.(US 2013/0222345 A1)(herein after Chuang).

Regarding claim 6, KIM teaches the method according to claim 1, wherein the adhering the touch functional component to the display functional component of the display device through the adhesive(adhesive layer 400)  comprises: 
(figs.1A&2).;
adhering the touch functional component onto the display functional component through the adhesive(Para 41-57).

Nevertheless, KIM is not found to teach expressly the method further comprises: coating the adhesive onto the display functional component; and curing the adhesive.

However, Chuang teaches a touch display device, wherein the adhering the touch functional component to the display functional component of the display device through the adhesive further comprises:

providing the display functional component(display panel 120, fig.1, Para-27);

coating the adhesive onto the display functional component (S310, fig.3, Para-27, 35);

adhering the touch functional component onto the display functional component through the adhesive(curable adhesive 130, S310, Para-27, 35); and

curing the adhesive(S330, fig.3, Para-27, 35).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM with the teaching of Chuang to include .

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2016/0043336 A1) in view of Chen et al.(US 2015/0293646 A1) and further in view of CHOI(US 2019/0286257 A1).

Regarding claim 7, KIM as modified by Chen teaches the method according to claim 5, wherein the forming the touch functional layer(touch screen layer 600, fig.6, KIM; electrode layer 130, Chen) at the side of the base layer(flexible substrate 700, figs.4B-6, KIM; plastic substrate 110, Chen) away from the rigid base substrate further comprising:
 
forming the touch electrode pattern(electrode layer 130, Chen) at a side of the anti-imaging layer(192, or 194, figs.2/3, Chen) away from the rigid base substrate, wherein the touch electrode pattern comprises driving electrodes and sensing electrodes, the touch electrode pattern is formed of a transparent metal oxide material(Para-31, Chen);

forming a touch electrode wiring(obvious to form touch electrode wiring to connect touch electrode and driving electrode to a touch controller, fig.1B, Chen);
(insulation pad 142, fig.2, Chen), and forming, in the first insulating layer, bridging contact via-holes and a first bonding area via-hole(obvious to have insulating layer and via-holes in bonding areas);

forming a bridging pattern(connection segments 162, fig.2, Para-25, Chen), wherein the bridging pattern is connected to the driving electrodes or the sensing electrodes through the bridging contact via-holes(obvious to have via-holes to connect different sensing electrodes or driving electrodes); and

the touch functional layer consists of the anti-imaging layer (192, or 194, figs.2/3, Chen), the touch electrode pattern(firs electrode patterns), the touch electrode wiring(connecting wires), the first insulating layer, the bridging pattern (figs.1B, 2-5, Chen).

Neither KIM nor Chen teaches expressly the method, wherein the method further comprises: forming, in the first insulating layer, bridging contact via-holes and a first bonding area via-hole, wherein the bridging contact via-holes are above the driving electrodes or the sensing electrodes, and the first bonding area via-hole is above the touch electrode wiring; forming a second insulating layer, and forming a second bonding area via-hole in the second 

However, CHOI teaches a high resolution touch sensor, wherein the method further comprises:

forming a touch electrode wiring(Para-118); 

forming a first insulating layer(insulation layer 360, fig.4), and forming, in the first insulating layer(360), bridging contact via-holes(fig.4) and a first bonding area via-hole(area where pad electrode 356/357 in fig.4)(pad electrodes are made by doing via-hole and then metal layer), wherein the bridging contact via-holes are above the driving electrodes (350; 351 or 352, fig.4) or the sensing electrodes(350; 352 or 351, fig.4), and the first bonding area via-hole is above the touch electrode wiring(357/358 are above bonding pad 356);

forming a bridging pattern(bridge 370, fig.4, Para-115), wherein the bridging pattern is connected to the driving electrodes or the sensing electrodes through the bridging contact via-holes(fig.4); 

forming a second insulating layer(passivation layer 380, fig.4, Para-122), and forming a second bonding area via-hole in the second insulating layer(fig.4)(above pad electrode 358, there is open space, i.e. hole), wherein the second bonding area via-(both areas are aligned with each other), and the touch functional layer consists of the anti-imaging layer(outgassing prevention layer 340, fig.4), the touch electrode pattern(touch sensor pattern layer 350, fig.4), the touch electrode wiring (Para-118), the first insulating layer(insulation layer 360, fig.4), the bridging pattern(bridge 370, fig.4) and the second insulating layer(passivation layer 380, fig.4).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM further with the teaching of CHOI to include the feature in order to form touch sensor pattern layer having a small pitch, and thus the touch input using finger and pen could be accurately detected.

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2016/0043336 A1) in view of CHEN et al.(US 2015/0307732 A1) (herein after CHEN).

Regarding claim 10, KIM is not found to teach expressly the method according to claim 3, wherein at least a portion of the base layer extends to the rigid base substrate and is in direct contact with the rigid base substrate, to enclose the detachable layer into the base layer.
However, CHEN teaches a substrate structure of an electronic device applied to touch panel(Para-71), wherein at least a portion of the base layer(flexible substrate 130, fig.1C, Para-30) extends to the rigid base substrate(carrier 110, fig.1C, Para-30) and is in direct contact with the rigid base substrate, to enclose the detachable layer(de-bonding layer 120, fig.1C, Para-30) into the base layer.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM with the teaching of CHEN to include the feature in order to provide a touch sensitive electronic device having extended lifetime.

13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2016/0043336 A1) in view of RYU et al.(US 2018/0129317 A1) (herein after RYU).

Regarding claim 11, KIM is not found to teach expressly the method according to claim 4, wherein subsequent to the forming the touch electrode pattern at the side of the base layer away from the rigid base substrate, the method further comprises: performing an annealing process to anneal the touch electrode pattern.

However, RYU teaches a method of manufacturing touch sensor laminate, wherein subsequent to the forming the touch electrode pattern at the side of the base layer away from the rigid base substrate, the method further comprises: performing an annealing process to anneal the touch electrode pattern(Para-142).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM with the teaching of RYU to include the feature in order to reduce resistivity of a transparent electrode films dramatically and increases transmittance in visible area obviously.

14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2016/0043336 A1) in view of LIN et al.(US 2011/0223389 A1) (herein after LIN).

Regarding claim 12, KIM is not found to teach expressly the method according to claim 2, wherein a material of the detachable layer comprises polyacrylate or unsaturated polyester.

However, LIN teaches a decorative film applied to touch panel wherein a material of the detachable layer comprises polyacrylate or unsaturated polyester(Para-24).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM with the teaching of LIN to include the feature in order to achieve better thermal and chemical resistance, and improve flexibility.

15.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2016/0043336 A1) in view of Chen et al.(US 2015/0293646 A1) and further in view of HE et al.(CN 106919284; US equivalent US 2018/0247807 A1) (herein after HE).

Regarding claim 13, KIM as modified by Chen is not found to teach expressly the method according to claim 5, wherein a material of the anti-imaging layer comprises SiNxOy.

However, HE teaches a method of manufacturing a touch substrate used in an electronic device, wherein a material of the anti-imaging layer comprises SiNxOy(Para-42).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM further with the teaching of HE to include the feature in order to avoid anti-ghost of a bridging 
contact, and thus to improve an anti-ghost effect.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2016/0043336 A1) in view of Guo et al.(CN 108288638; US equivalent US 2019/0227659 A1) (herein after Guo).

Regarding claim 15, KIM is not found to teach expressly the touch control module according to claim 14, wherein a thickness of the base layer is 1 to 5 microns.

However, Guo teaches a touch display device, wherein a thickness of the base layer is 1 to 5 microns(Para-12, 56).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM with the teaching of Guo to include the feature in order to avoid the light emission rate being affected by too thick first base layer.

17.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2016/0043336 A1) in view of Kim et al.(US 2012/0231245 A1) (herein after Kim’245).

Regarding claim 16, KIM is not found to teach expressly the touch control module according to claim 14, wherein a thickness of the adhesive is less than 10 microns.

However, Kim’245 teaches a touch panel, wherein a thickness of the adhesive is less than 10 microns(Para-67).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM with the teaching of Kim’245 to include the feature in order to make a slim touch panel or screen as the adhesives exhibit excellent physical properties including heat resistance and resistance change control property.

Regarding claim 17, KIM as modified by Kim’245 teaches the touch control module according to claim 16, wherein the adhesive comprises acrylic resin, polyurethane or ethoxyline resin(Para-96, Kim’245).

Allowable Subject Matter

18.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

19.	The following is a statement of reasons for the indication of allowable subject matter:

Claim 8: None of the cited prior arts in record, alone or in combination, fairly provides reasonable motivation to fairly teach or suggest the applicants’ invention, “-------, forming 
forming a second insulating layer, and forming a second bonding area via-hole in the second insulating layer, wherein the second bonding area via-hole is above the first touch 
Examiner Note
20. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692